DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.

REASONS FOR ALLOWANCE
3.  	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Mogilefsky et al. (US 2015/0310660 A1) teaches A method of generating three-dimensional (3D) effect on a two-dimensional display, (“The illustrated method 500 may involve 3D graphics rendered for a two-dimensional screen of a display device, and the 3D graphics may be rendered with a reference image fixed to a two-dimensional viewing window in order to enhance an illusion of depth for the viewer in accordance with aspects of the present disclosure.” [0057]) Mogilefsky also teaches at a computing device having one or more processors and memory storing one or more programs for execution by the one or more processors: (“the system 700 includes a central processor unit (CPU) 770, a graphics processor unit (GPU) 771, and a memory 772, and the memory may optionally be accessible to both the CPU and GPU.” [0093]) Mogilefsky further teaches receiving a sequence of image frames; (“the graphics may be rendered by a processing unit, e.g., a GPU, as a sequence of frames, and repeating the process iteratively at 527 may be accomplished by repeating the process for each new frame. The rendering of each new time increment or each new frame may be in response to graphics input 522, which may involve drawing commands issued by an application or game, e.g., draw calls through a graphics application programming interface (API). The graphics output 528 may include a sequence of rendered frames that together form a moving video depicting the sequence of motion,” [0060]) Mogilefsky teaches recognizing locations of a moving object in the sequence of image frames; (“the one or more objects depicted by the frames 102a-d include a first object 110 that is moving in a depth direction (Z-direction) in the 3D world in the scene” [0028] “It is noted that different portions, e.g., different X-Y coordinates, of the viewing window may correspond to different depths of the contents. For example, as shown in FIG. 1D, the 3D contents 104 include a snake 110, and a portion of the snake, e.g., its tail portion, is beyond a depth threshold, while a portion of the snake, e.g., its head portion, is not beyond the threshold. Accordingly, to better simulate the illusion of depth across the area of the viewing window, e.g., across all X-Y coordinate positions of the viewing window containing the reference image, the process depicted in FIG. 5B may be performed similarly for a plurality of different portions of the rendering, on the display, the sequence of image frames with a predetermined template covering at least a portion of each image frame rendered on the display, (“the color of the reference image may be selected to match a pre-determined color that is presumed to be the color of a display device. Since most conventional display devices may be presumed to be black or dark grey, the reference image may be rendered with a color that matches one of these colors. In other implementations, this may be accomplished by providing a user with a set of discrete user selectable choices which may include pre-determined display device colors so that the user may select the color that best matches the user's display. FIG. 4H depicts another implementation of the present disclosure in which the color of the reference image 412 is in the form of a frame at a periphery of the viewing window 106 that contains the underlying content 104. In this example, the frame at the periphery of the viewing window is white and rectangular, although other colors and shapes may be used. The frame is configured so that portions of the object 110 that are in front of the frame in the image appear to emerge out of the viewing window 106 towards the viewer. It is noted that the reference image 412 in the form of a frame may be opaque, as it is depicted in the example illustrated in FIG. 4H, or it may be translucent or may otherwise blur the underlying content 104 as discussed above. While the example shown in FIG. 4H depicts a white reference image, a reference image 412 in the form of a frame may alternatively be colored to match the color of the edge of the display device, as discussed above.” [0054-0055]) Mogilefsky further teaches when there is an overlap between the location of the moving object within a respective one of the sequence of image frames and the predetermined template (“the first object 110 is illustrated as a snake that is slithering closer to the viewer in the depth direction as the sequence progresses to the later frames over time. In order to enhance a three-dimensional illusion of depth to the snake's movement, the frames are also formed with a reference image 112 overlaid onto the contents of the scene. The reference image 112 is fixed to the viewing window 106 of the scene so that a reference plane is defined for the viewer. … As shown in FIGS. 1A-1D, the snake is initially occluded by the reference image and initially is located far away in the scene, e.g., it has a depth value that is beyond the defined depth threshold reference image and appears far away from the viewer. Accordingly, as can be seen in the earlier frames 102a-c, it is at least partially occluded by the reference image 112, and the reference image is drawn over this object.” [0028-0029]) Claims 13 and 17 are similar in scope to claim 1, and they are taught under similar rationale.
However, claims 1-20 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “rendering, on the display, the covered portion of the moving object in front of the predetermined foreground template in a size bigger than the covered portion that was fully hidden before rendering while a remaining portion of the image frame is rendered behind the predetermined foreground template.” Claims 13 and 17 are similar in scope to claim 1, and they are allowed under similar rationale.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619